Citation Nr: 0118212	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  97-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include residuals of bilateral foot rash and chronic 
dermatitis with onychomycosis of both feet, claimed as a 
result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  The veteran served for ten months in the Republic of 
Vietnam, and was the recipient of the Combat Infantryman 
Badge and the Purple Heart Medal. 

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) has variously adjudicated the 
issue on appeal on a de novo and new and material basis, the 
record reveals that following the RO's denial of a claim for 
service connection for skin condition as secondary to Agent 
Orange exposure in February 1991, and the subsequent denial 
of a claim for service connection for residuals of Agent 
Orange exposure and fungal infection in June 1991, the 
veteran filed a notice of disagreement in August 1991.  In 
addition, in a statement of the case issued that same month, 
the RO indicated that the issue of service connection for 
residuals of exposure to herbicide Orange and related skin 
conditions was not addressed at that time as the applicable 
regulations were being reconsidered.  The RO further noted 
that as soon as that process was completed, the claim would 
be reconsidered and the veteran informed of that decision.  
Thereafter, the RO did not take any additional action with 
respect to this claim until the veteran filed a new claim for 
service connection in August 1996.

Therefore, based on the above, the Board finds that at the 
time the veteran filed his "new" claim in August 1996, he 
already had a pending claim for service connection for a skin 
disorder which had not yet been developed for appellate 
review.  In addition, while the RO thereafter reviewed the 
case on a new and material basis, it also reviewed the case 
on a de novo basis, and as a result, the Board finds that 
there is no prejudice to the veteran with the Board's 
decision to review this matter based on the original claim 
filed in February 1990.  



FINDING OF FACT

Skin disorders, to include residuals of bilateral foot rash 
and chronic dermatitis with onychomycosis of both feet, were 
first shown years after service, and are not causally linked 
to service.


CONCLUSION OF LAW

Skin disorders, to include residuals of bilateral foot rash 
and chronic dermatitis with onychomycosis of both feet, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board agrees with the RO's statement in 
the March 2001 supplemental statement of the case which 
advised the veteran that it had made all reasonable efforts 
to help the veteran obtain evidence in support of his claim 
under the recently enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 113 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A) (VCAA).  In this regard, the 
record reflects that the RO obtained an opinion regarding the 
etiology of the veteran's skin disorders in May 1998, and 
that the veteran has been repeatedly advised of what was 
lacking in his claim, the steps the RO was taking and had 
taken in the development of his claim, and the steps that he 
still needed to take in order to succeed in his claim.  In 
addition, while there is an indication in the record that the 
veteran's attorney was pursuing a claim for Social Security 
Administration (SSA) disability benefits on behalf of the 
veteran in October 1998, and the file does not reflect that 
the RO made an effort to obtain any SSA records, in view of 
the fact that neither the veteran nor his representative 
contend there are any pertinent outstanding SSA records and 
that this claim was pursued long after service and even 
subsequent to the instant claim for VA benefits, the Board 
finds that remand for the purpose of obtaining the SSA record 
is unwarranted.  Moreover, the Board finds that there is no 
indication that there are any outstanding relevant documents 
from other sources that have not already been obtained, and 
that the veteran has been placed on notice of the law and 
regulations pertinent to his claim, and that further notice 
of this information would be both redundant and unnecessary. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2000).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).

In addition, effective November 7, 1996, the Department of 
Veterans Affairs (VA) included presumptive service connection 
for acute and subacute peripheral neuropathy under 38 C.F.R. 
§ 3.309(e).  Pursuant to this amendment, note 2 has been 
added to 38 C.F.R. § 3.309(e): "For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of onset."  38 C.F.R. 
§ 3.307(a)(6)(ii) was amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.

The United States Court of Appeals for the Federal Circuit in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) did not preclude a veteran 
from establishing service connection for a disease alleged to 
be due to radiation exposure with proof of actual direct 
causation.  Combee v. Brown, supra at 1039.  The rationale 
employed in Combee would also appear to apply to claims based 
on exposure to herbicide agents.  Under the United States 
Court of Appeals for the Federal Circuit's holding in Combee, 
the VA is required to consider, in addition to the statutory 
presumptions referable to herbicide exposure (including Agent 
Orange) diseases contained in § 3.309(e), whether the veteran 
would be entitled to service connection on a direct basis 
under 38 U.S.C.A. § 1110.

Induction examination in April 1968 did reveal calluses of 
the feet at the base of the metacarpals without report of any 
discomfort.  While the veteran reported a history of foot 
trouble, he denied a history of skin diseases.  Service 
medical records reflect that in December 1968, the veteran 
received treatment for bilateral foot calluses with blisters 
on the bottom of the right foot.  Four days later, it was 
noted that the veteran had no complaints.  In January 1970, 
the veteran received treatment for lesions in the groin area, 
but at the time of separation examination in March 1970, 
there was no diagnosis of any skin disorder.

VA medical examination of the skin in April 1973 revealed 
negative findings.

VA outpatient records from July 1979 reflect the veteran's 
complaint of a very small rash on his right hand with 
pruritus.  Examination revealed that it covered a small area 
(2 centimeters by 2 centimeters) over the dorsum of the right 
hand with papules but no evidence of infection, and the 
assessment was dermatitis of unknown etiology.

An April 1989 VA outpatient record reflects complaints that 
included an occasional rash on the veteran's fingers.

March 1990 private medical records from Dr. B. reflect that 
the veteran sought treatment at this time for a rash on his 
hands in a wart-type formation that reportedly happened 
secondary to Agent Orange contact.  The assessment was 
verrucous-type hand rash.

A medical report from Dr. W. D., dated in April 1990, 
reflects that the veteran's complaints included exposure to 
Agent Orange, and Dr. W. D. noted that the veteran reported a 
history that included "some symptoms" compatible with 
probable exposure to Agent Orange.  Physical examination of 
the skin at this time was noted to reveal no ecchymosis or 
petechia, and the impression was probable post-traumatic 
stress, exposure to Agent Orange, and fungal infection of the 
hands.

A February 1991 rating decision found that service connection 
was not in order for residuals of exposure to herbicide 
Orange as there were no residuals shown by the evidence of 
record.  Service connection for fungal infection of the hands 
was denied because there was no evidence of a diagnosis of a 
chronic skin condition in the service and the veteran's hand 
condition was not considered to be related to herbicide 
Orange.

VA dermatological examination in May 1991 revealed that the 
veteran reported recurrent hand eczema since active duty in 
Vietnam which was seemingly worse in the winter months 
because of cracking and fissuring.  The veteran also reported 
some difficulty with blistering intermittently on the feet 
and some changes in the toenails.  Physical examination 
revealed patchy vesicular areas of dermatitis on the dorsum 
of the hands and also the finger eminences and some erythema 
and dried scaliness and thickening and yellowing of several 
toenails bilaterally on the feet.  The impression was chronic 
dyshidrotic eczema of the hands, tinea pedis, and bilateral 
onychomycosis of the feet.

A June 1991 rating decision continued to deny service 
connection for residuals of Agent Orange and fungus of the 
hands because service medical records were negative for such 
disabilities, and additionally denied service connection for 
dyshidrotic eczema of the hands, onychomycosis of the feet 
and tinea pedis on this basis.

Private medical records from Dr. D. J. for the period of May 
1993 to June 1994 reflect that in May 1993, the veteran 
complained of severe pain in both feet and that he was unable 
to stand and ambulate for prolonged periods of time.  He also 
reported periods of swelling and chronic skin irritations and 
pain since being discharged from the military.  The veteran 
further indicated that he had painful calluses and 
contracture of the toes of both feet.  Previous and multiple 
foot surgeries had not alleviated his discomfort.  Clinical 
examination revealed severe bunion deformities on both feet 
at the first metacarpophalangeal (MP) joint, contracture of 
toes 1-5 at the interphalangeal joint with painful 
hyperkeratotic lesions noted on both feet, multiple painful 
plantar keratotic lesions on the plantar aspect of both feet, 
and scaling and peeling of skin dorsally, plantarly and 
inter-digitally with maceration.  The diagnosis was hallux 
abducto valgus deformity tailors bunion deformity of the 5th 
toes both feet, contracted hammertoes both feet, intractable 
plantar keratotic lesion both feet, chronic dermatitis, 
onychomycosis both feet and chronic tinea pedis both feet.

The records of Dr. D. J. further indicate that between July 
1993 and March 1994, the veteran received treatment to 
decrease edema and increase blood flow following surgical 
reconstruction.  Physical examination at this time also 
revealed chronic skin irritations with erythema bilaterally, 
and recurrent hyperkeratotic lesions and digital deformities 
at approximately three months post surgery.  In and after 
June 1994, it was noted that the veteran presented every 
three weeks for debridement and treatment of severe and 
painful recurrent hyperkeratotic lesions and chronic 
dermatitis.  In his assessment, Dr. D. J. commented that the 
veteran's feet disorders would require further surgical 
correction and periodic debridement and maintenance to allow 
him to continue to ambulate and tolerate shoes.  Dr. D. J. 
further noted that the chronic dermatitis and hyperkeratotic 
lesion on the plantar aspect of feet appeared to be permanent 
and might require the continued use of pain medication.  The 
final diagnosis was peripheral vascular disease, recurrent 
hallux abducto valgus deformity, contractual hammertoes, 
chronic dermatitis, chronic acute tinea pedis and peripheral 
neuropathy.

In a January 1997 private medical statement which is believed 
to have been signed by Dr. D. J. based on the signature and 
address provided, Dr. D. J. noted that the veteran had been 
treated in his office for the previous two to three years for 
a chronic dermatitis of both feet, and that the veteran 
reported that the condition had existed since his military 
days.  Treatment consisted of topical antifungal steroid 
creams to alleviate skin dermatitis and fungal toenails on 
both feet.  The diagnosis was chronic dermatitis and 
onychomycosis of the toenails of toes 1-5, bilaterally. 

VA Agent Orange examination in February and March 1997 
revealed a rash on the hands and feet with itching and 
cracking of the skin noted to be worse in the winter.  The 
diagnosis included dyshydrotic eczema.

In response to a request for medical records, Dr. W. D.'s 
office provided a medical billing statement which indicated 
that the veteran's only treatment with Dr. W. D. occurred in 
April 1990.  A handwritten note on the statement indicates 
that Dr. W. D.'s office no longer has medical records on the 
veteran.

VA skin diseases examination in May 1998 revealed the 
veteran's report of a long history of a foot and hand 
problem.  The veteran indicated that the problem began 
shortly after he was discharged form the military and that 
since then, he had had itching and pain, which made it 
difficult to walk.  Physical examination revealed multiple 
small hyperkeratotic papules on the hands and sides of the 
fingers along with some diffuse scaling, especially between 
the right thumb and forefinger.  The bottoms of the feet were 
characterized by diffuse keratoderma, interdigital 
maceration, toenail subungual thickening and debris, and loss 
of both great toenails bilaterally.  The impression was 
chronic dermatitis of the hands, with no evidence of tinea 
pedis but inability to preclude the diagnosis of tinea manum.  
The examiner commented that it was unlikely that this was 
caused by his military service.  There was also an impression 
of tinea pedis of the feet with onychomycosis.  The examiner 
believed that this condition was caused by fungus and that 
although it might have been precipitated by the warm, moist 
environment of military service, this was not likely the 
cause of this, and, therefore, was not justifiable as a 
service-connected condition.

VA general medical examination in June 1998 revealed that the 
veteran's complaints included a rash on this toes and hands.  
It was noted that the veteran actually had a fungal infection 
on his toes and toenails.  It was also noted that he had a 
special kind of eczema on his hands, all broken out on the 
knuckles.  The impression included dyshidrotic eczema of both 
hands of unknown etiology, and fungal infection of the toes 
and nails of the feet.

Private medical records from Dr. D. J. for the period of 
March 1999 to August 2000 reflect that in March 1999, the 
veteran's complaints included thickened nails and calluses 
and the diagnosis included keratoderma, onychocryptosis and 
onychomycosis.  In May 1999, the veteran complained of 
painful calluses on both feet, and the assessment included 
keratoderma and onychomycosis.  In June 1999, the veteran 
again complained of mycotic nails and painful calluses and 
the assessment included onychomycosis.  In July 1999, the 
assessment also included keratoderma, and a January 2000 
billing statement from Dr. D. J. reflects treatment for 
keratoderma and dermatophytosis-mycotic nail.  In March 2000, 
an entry reflects additional findings of exostosis of the 
third toe of the right foot, and in July 2000, the veteran 
received treatment for a painful bunion on the left foot.  In 
August 2000, the veteran complained of painful calluses and 
fungal nails, and the assessment included keratoderma and 
onychomycosis.

At the veteran's hearing before a Member of the Board in May 
2001, the veteran testified that he did not have bilateral 
foot rash residuals at the time he entered the service 
(transcript (T.) at p. 3).  He was currently receiving 
medical treatment and/or medication for his foot condition 
from the VA in Dallas, Texas (T. at pp. 3-4).  He reported 
difficulty with his hands and that his feet would blister and 
ache (T. at p. 4).  The veteran recalled that while he was in 
Vietnam, he had been exposed to areas that had been sprayed 
with herbicides (T. at p. 4).  The veteran maintained that 
Dr. D. J. told him that the condition on his hands and feet 
was related to herbicide exposure during service, and that he 
had faxed this information to the VA (T. at pp. 4-5).  He 
denied mentioning his foot problem at the time of his 
discharge since he was not aware of Agent Orange and it was 
not the same problem that he had now (T. at p. 5).  Within 
six to eight months after separation, he went to the VA for 
treatment and was refused treatment because he was not found 
to have a problem (T. at p. 6).  Therefore, he began going to 
Dr. D. J. (T. at p. 6).  

While the veteran noted that service medical records 
indicated that he received treatment for calluses with 
blisters, he stated that this was associated with hard work 
and was different than the blisters associated with his skin 
problems (T. at p. 7).  The veteran's representative had no 
comment in response to the observation that there was no 
opinion linking the veteran's skin condition to Vietnam (T. 
at p. 8).  The veteran reiterated that he was exposed to 
Agent Orange and did not have a skin problem on the hands and 
feet prior to this exposure (T. at p. 9).  The veteran's 
toenail problem was part of the problem for which he sought 
service connection (T. at p. 9).


II.  Analysis

The Board would first note that the record contains multiple 
diagnoses with respect to the veteran's feet, some of which 
are clearly and admittedly not associated with the veteran's 
claim on appeal.  In this regard, the Board would merely note 
that the claim on appeal includes all disorders of the skin, 
and not vascular, neurological or mechanical disorders of the 
feet that may have been manifested by some pathology of the 
skin such as calluses.  This would also include conditions 
such as peripheral neuropathy, vascular disease, recurrent 
hallux abducto valgus deformity, exostosis and contractual 
hammertoes.  As was indicated by the veteran at the time of 
his hearing in May 2001, he is not claiming that his calluses 
and associated blisters are related to service, but is 
instead claiming blistering and other symptoms associated 
with his current skin problems, which include chronic 
dermatitis with keratoderma, onychomycosis, onychocryptosis, 
and dyshidrotic eczema.

In addition, as was noted by the RO, none of the diagnoses of 
skin disorders of the hands or feet are conditions that have 
been deemed to warrant presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309.  While the Secretary has 
specifically determined that a presumption for service 
connection is warranted for chloracne or an acneform disease 
consistent with chloracne, there is no medical evidence that 
the veteran has chloracne or an acneform disease consistent 
with chloracne so as to invoke this regulatory presumption.  
38 C.F.R. §§ 3.307, 3.309(e).

As was noted previously, however, pursuant to Combee v. 
Brown, supra, the VA is required to also considered whether 
the veteran would be entitled to service connection on a 
direct basis under 38 U.S.C.A. § 1110, and in this regard, 
the Board notes that the only in-service medical evidence of 
problems of the feet were associated with calluses developed 
from functional use and in any event, such evidence has not 
been related to any post-service disability by competent 
medical opinion.  As a matter of fact, as was also previously 
noted, the veteran himself has admitted that the in-service 
medical treatment was unrelated to his claimed skin 
disorders, and the record also reflects the May 1998 VA 
examiner's opinion that chronic dermatitis of the hands was 
unlikely caused by the veteran's military service, and that 
while the examiner believed that the veteran's tinea pedis of 
the feet with onychomycosis was caused by fungus and might 
have been precipitated by a warm, moist environment such as 
in Vietnam, he did not find that military service was the 
likely cause of his current disability.  While the veteran 
asserts that his skin problems are connected to exposure to 
Agent Orange, it has been held that as a lay person, the 
veteran is not competent to say whether any current skin 
disorder is related to active service or exposure to Agent 
Orange.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran has asserted that Dr. D. J. has provided 
an opinion linking the veteran's current skin disability to 
his service in Vietnam and that this information has been 
provided to the RO, a review of Dr. D. J.'s medical opinions 
and records does not reflect a single opinion connecting a 
current skin diagnosis to active service or exposure to Agent 
Orange.  In addition, while the earlier April 1990 opinion of 
Dr. W. D. does note the veteran's reported history of "some 
symptoms" compatible with probable exposure to Agent Orange, 
he does not at any point identify a skin condition that he 
relates to service or Agent Orange exposure, and while his 
impression included fungal infection of the hands and 
exposure to Agent Orange, he doe not relate one with the 
other.  Without more, the Board finds that the general 
impression of exposure to Agent Orange is of minimal, if any, 
probative value.

By itself, 38 U.S.C.A. § 1154(b) (West 1991) would also not 
help the veteran, as this provision does not obviate the need 
for competent evidence linking current disability to service. 

In summary, although there are multiple diagnoses of current 
skin disorders which are no doubt painful and disabling, a 
preponderance of the evidence is against a relationship 
between any current skin disorder and service, including 
exposure to Agent Orange.  The Board must find regretfully 
that as between the nonspecific opinion of Dr. W. D. and the 
recollections of the veteran may years after service on the 
one hand, and the service medical records, the lack of 
medical evidence of any relevant diagnosis or treatment of a 
skin disorder until years after service, and the opinion of 
the May 1998 VA examiner that found it unlikely that there 
was any link between any current skin disorder and service, 
much the greater weight probative weight must be assigned to 
the latter.  Although the Board recognizes that the May 1998 
VA examiner refers to the lack of a connection between the 
veteran's skin disorders and "military service" and not 
specifically Agent Orange, the examiner was requested to 
review the claims file in the process of reaching the 
requested opinion, and in doing so, the Board finds it 
reasonable to conclude that the examiner would have taken 
note of the veteran's primary allegation that his skin 
disability was associated with Agent Orange exposure.  Thus, 
the Board finds that the VA examiner's reference to 
"military service," includes exposure to Agent Orange 
during that service, and that remand for the purpose of 
obtaining a more specific opinion would be redundant and 
unnecessary. 

As was concluded previously, since an opinion as to the 
etiology of the veteran's skin disorders has already been 
obtained, and in view of the fact that the veteran has been 
repeatedly advised of the remaining deficiency in his claim 
and has not come forward with an additional opinion to 
support his claim, the Board does not find that remand for 
further development under the VCAA is warranted.

The clear weight of the more probative evidence is against 
the claim for service connection for a skin disorder, to 
include residuals of bilateral foot rash and chronic 
dermatitis with onychomycosis of both feet, claimed as a 
result of Agent Orange exposure, and thus the benefit of the 
doubt doctrine is not for application as to this claim.


ORDER

The claim for service connection for a skin disorder, to 
include residuals of bilateral foot rash and chronic 
dermatitis with onychomycosis of both feet, claimed as a 
result of Agent Orange exposure, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

